Kimberly P. Hoppin, Attorney at Law, For Simpkins, Jeffery Martaez Leroy.
Daniel O'Brien, Assistant Attorney General, For State of North Carolina.
Alexandra M. Hightower, Assistant Attorney General, For State of North Carolina.
T. Lynn Clodfelter, District Attorney, For the State of North Carolina.
*590The following order has been entered on the motion filed on the 6th of September 2019 by Defendant to Deem Brief Timely Filed:
"Motion Allowed by order of the Court in conference, this the 9th of September 2019."